DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 9/12/2022 wherein claims 1, 5, 8 and 9 have been amended, claims 2, 3 and 16 have been cancelled and claim 17 has been added.
Claims 1, 5, 6, 8-15 and 17 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 9/12/2022 regarding the rejection of claim 5, 6, 8, 9, 11-15 made by the Examiner under 35 USC 102(a)(1) over Oana et al. (Int J Nanomedicine, 2015) have been fully considered but they are not found persuasive and  is MAINTAINED for the reasons of record in the office action mailed on 4/11/2022.
Applicants arguments filed 9/12/2022 regarding the rejection of claims 1, 5, 6 and 8-15 made by the Examiner under 35 USC 103 over Oana et al. (Int J Nanomedicine, 2015) in view of Udayabhanu et al. (J Photochemistry and Photobiology, 2018) have been fully considered but they are not found persuasive and  is MAINTAINED for the reasons of record in the office action mailed on 4/11/2022.
In regards to the 102 and 103 rejection(s), Applicant asserts the following:
Claims 5, 8 and 9 have been amended to incorporate the language from previously pending claims 2 and 3. Because claims 2 and 3 were not subject to the above rejection, the rejection under 102 should be withdrawn; and
Oana fails to teach/suggest providing water with insecticidal activity by bringing the agent into contact with water or in the vicinity of water.
In response to A, the Examiner is not persuaded. Clams 2 and 3 were ultimately dependent from claim 1, not claim, 5, 8 or 9. Furthermore, claim 1 is a method claim whereas claims 5, 8 and 9 are composition/product claims. The amendment to claims 5, 8 and 9 that the “harmful insect is a mosquito” is an intended use and does not provide any additional structure to the claimed structure. See MPEP 2111.02(II) which states that intended use is not a limitation where claim is directed to a product and merely recites a property inherent in an old product defined by the remainder of the claim. Applicant’s argument is not persuasive. 
In response to B, Oana teaches that their particles may be placed in water to provide antimicrobial activity in the water. The insecticidal activity, or identifying an insect larvae as a target, is provided by Udayabhanu who teaches that TiO2 particles may be placed in to water for inhibiting mosquito larvae in addition to antibacterial benefit via photocatalytic activity. Thus, the combination or Oana and Udayabhanu would have resulted in a method as instant claimed with a reasonable expectation for success in controlling harmful insects such as mosquitoes. 

Maintained Rejections, of Record (claims 1, 5, 6, 8-15) and New Rejections, Necessitated by Amendment (claim 17)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 6, 8, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oana et al. (Int. J Nanomedicine, 2015, 10, 4971-4979).
Oana discloses a ceramic microbead coated with hydroxyapatite-binding silver/titanium dioxide composite (see title, abstract and page 4977). It is disclosed that the particles generate strongly oxidizing substances harmful against microbes, molds and odors under visible-light irradiation via titanium oxides photocatalytic activity (see page 4977). Oana discloses that the composite particles can be placed in water (e.g. household rainwater storage tanks) to provide an exceptional antibacterial activity (see page 4972 and 4973). Further, Oana indicates that the composite particles may be provided as a coating on to surfaces such as nonwoven fabrics, metals and plastics wherein the particles would be immobilized on the surface (see pages 4972 and 4977). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oana et al. (Int. J Nanomedicine, 2015, 10, 4971-4979) in view of Udayabhanu et al. (J Photochemistry & Photobiology, 2018, 178; of record).
Oana is relied upon for disclosure described in the rejection of claims 5, 6, 8, 9 and 11-15  under 35 U.S.C. 102(a)(1).
Oana teaches that their particles may be coated on to various material including nonwoven fabrics (see page 4972) (see instant claim 17)
Oana fails to teach the composite particles as being used in a method of controlling harmful insects such as a mosquito.
Udayabahanu teaches the method of using titania (titanium oxide) particles in water systems for inhibiting mosquito larvae as well as undesirable bacteria (see abstract). It is indicated that titanium oxide is capable of inhibiting larvae and bacteria because of its photocatalytic activity. Thus, it would have been obvious to modify Oana’s method of treating water system to encompass the inhibition of mosquito larva as titanium oxides photocatalytic activity was known to be useful for achieving such. The use of a known technique to improve similar methods in the same way is indicia of obviousness. See MPEP 2143(I)(C). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611